NOT RECOMMENDED FOR PUBLICATION
                              File Name: 08a0571n.06
                             Filed: September 23, 2008

                                         No. 07-3560

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


SHELDON GORDON, et al.,

       Plaintiffs,

v.                                                      On Appeal from the United States
                                                        District Court for the Northern
DAVID DADANTE, et al.,                                  District of Ohio
     Defendants.
________________________________

H&R BLOCK FINANCIAL ADVISORS, INC.,

       Defendant-Appellant,
v.

MARK DOTTORE,

       Receiver-Appellee.

                                              /

BEFORE:        BOGGS, Chief Judge; and RYAN and COLE, Circuit Judges.

       RYAN, Circuit Judge. This appeal involves the arbitration rights of H&R Block

Financial Advisors, Inc. (HRBFA), a stakeholder-defendant in a complex securities action.

In the course of the litigation, HRBFA attempted to arbitrate certain claims relating to the

margin debt held in its accounts and moved the district court to issue a stay of this lawsuit

pending arbitration. The district court denied the motion to stay, ruling that HRBFA had

waived its right to arbitration by virtue of its participation in the litigation. The court also

enjoined HRBFA from pursuing arbitration. HRBFA now appeals the judgment.
(No. 07-3560)                               -2-

                                             I.

       On November 21, 2005, Sheldon Gordon filed suit against David Dadante and

various investment funds Dadante managed (Funds). Gordon’s complaint also named four

brokerage firms, one of which was HRBFA, as stakeholder-defendants in the suit.

       Gordon’s complaint alleged that Dadante solicited approximately $50 million from

various individuals and used the money to fund a classic “Ponzi” scheme, whereby original

investors were enticed to invest even greater sums upon receiving very high returns on

their original investments. The “high returns,” of course, were really new investment capital

contributed by subsequent investors. Dadante allegedly paid $26 million to some of the

early investors in this way. Gordon’s complaint also alleged that Dadante fabricated

account statements, manipulated accounts, and engaged in numerous acts of self-dealing.

       As part of the alleged “Ponzi” scheme, Dadante opened numerous accounts at

several brokerage firms, including HRBFA, and through these accounts purchased a

considerable amount of stock for the Funds he was managing. When Dadante opened an

account with HRBFA, he signed an Account Agreement that, among other things, permitted

HRBFA to grant margin loans on the accounts; provided HRBFA with a general lien and

security interest in all the assets in the accounts for the margin loans; and subjected all

claims arising out of the relationship to mandatory arbitration.

       The Funds’ primary asset is common stock in a company called Innotrac

Corporation, of which the Funds own approximately $10 million worth of shares. Dadante

purchased stock in Innotrac, Rambus, Inc., and Taser International, Inc., through the

HRBFA account on its margin borrowing privileges.           Consequently, the shares are

encumbered by hundreds of thousands of dollars in margin debt.
(No. 07-3560)                               -3-

       Shortly after Gordon filed this lawsuit, the district court appointed Mark Dottore as

the Receiver of the Funds to collect and preserve assets, to investigate investor losses,

and to identify the victims of Dadante’s alleged fraud. On the same day, the court also

enjoined the stakeholder-defendants, including HRBFA, from liquidating any of the Funds’

assets without the permission of the court, reasoning that immediate liquidation of the

shares would be severely detrimental to the Funds’ investors. Nevertheless, the Receiver

instructed HRBFA to sell all of the Rambus and Taser stock held in one of its accounts and

requested that HRBFA transfer the proceeds from the sale to an account at another firm.

HRBFA resisted this instruction by filing a motion to quash the transfer. HRBFA requested

the court to issue an order preventing the Receiver from forcing the transfer on the ground

that it would negatively impact HRBFA’s security interest in the assets. The district court

denied the motion.

       In the meantime, Gordon amended his complaint by adding all the investors in the

Funds as plaintiffs in the suit. On May 1, 2006, HRBFA responded by filing its answer,

expressly reserving its right to compel arbitration.

       On July 17, 2006, a group of the Funds’ investors, who were added as plaintiffs in

the amended complaint, filed a separate lawsuit against two fellow investors, Frank and

Mike Regalbuto. See Small v. Regalbuto, No. 1:06-cv-01721 (N.D. Ohio July 17, 2006).

The Small complaint alleged that the Regalbutos made false representations to the other

investors about the Funds and breached their fiduciary duty to the others whom the

Regalbutos solicited to invest millions of dollars in the Funds. In October 2006, the

Regalbutos filed an answer denying the allegations in the Small complaint, filed a third-

party complaint against all of the stakeholders, including HRBFA, as well as various other
(No. 07-3560)                                 -4-

defendants, alleging that all the named defendants committed fraud. In response, HRBFA

filed a motion to compel arbitration. The district court then stayed the Small lawsuit

indefinitely and has never ruled on HRBFA’s motion.

       Between the time the complaint in the Gordon case was filed and the time the

Regalbutos filed their third-party complaint in the Small case, HRBFA had been in

communication with the Receiver, providing him with information about the accounts on an

informal basis. However, when the Regalbutos alleged a claim against HRBFA, it ceased

providing information to the Receiver. This prompted the Receiver to pursue formal

discovery, which HRBFA promptly opposed.

       Meanwhile, HRBFA had filed a motion in the underlying Gordon case requesting the

court to order that the proceeds generated from the earlier sale of stock be applied against

the margin debt. HRBFA argued that the money was generating significantly less interest

than the debt on the margin loan was accumulating. The district court granted this motion

and applied the total amount from the sale, $670,162.33, towards reducing the margin debt

on HRBFA’s accounts.

       On December 5, 2006, the Receiver filed a notice to depose William Salem who

was employed by HRBFA, but was not personally a party to the suit. HRBFA responded

by filing a motion to quash the notice of deposition, arguing that the Receiver was

attempting to use the discovery process to identify potential claims, rather than

investigating actual claims. HRBFA also stated in its motion that it would litigate any claims

in arbitration if claims were actually brought against it. The district court denied this motion.

       On January 19, 2007, another group of the plaintiffs in the Gordon case moved the

court for leave to file a second amended complaint to assert claims similar to those alleged
(No. 07-3560)                                  -5-

by the plaintiffs in the Small case, against, inter alia, HRBFA and the other stakeholder-

defendants. However, the court never ruled on this motion and no claims have ever been

filed against HRBFA in this case.

       On February 1, 2007, HRBFA initiated NASD arbitration against the Funds and

Dadante, asking for a judgment award in the amount of $814,379.79, based upon the

outstanding margin debt, with interest, as well as related costs and expenses. HRBFA also

moved the court to stay all adversarial proceedings against it in the Gordon case pending

resolution of the arbitration. The Receiver responded by filing a “Motion to Show Cause

and for Preliminary Injunction” seeking to enjoin the NASD proceedings.

       The district court granted the motion, ruling sua sponte that HRBFA waived its right

to arbitration by failing to raise it earlier and by its participation in the litigation. The court

also concluded that the NASD arbitration would impermissibly interfere with the Receiver’s

mandate. The court enjoined the NASD arbitration and denied HRBFA’s motion to stay.

HRBFA now appeals this judgment.

                                                II.

       We review de novo a district court’s determination that a party has waived its right

to arbitration. See O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 355 (6th Cir.

2003). Contractual arbitration provisions are treated like other contractual provisions and

such agreements are enforced, unless the parties waive their right. A party may explicitly

waive its right to arbitration, or may waive its right by failing to assert it or by participating

in litigation to such an extent that its actions are “completely inconsistent with any reliance”

on this right and cause the opposing party to suffer prejudice. Gen. Star Nat’l Ins. Co. v.

Administratia Asigurarilor de Stat, 289 F.3d 434, 438 (6th Cir. 2002).
(No. 07-3560)                                  -6-

       At the same time, “‘[t]here is a strong presumption in favor of arbitration[] and . . .

waiver of the right to arbitration is not to be lightly inferred.’” O.J. Distrib., 340 F.3d at 355-

56 (quoting Cotton v. Slone, 4 F.3d 176, 179 (2d Cir. 1993)). The Supreme Court has

stated that “questions of arbitrability must be addressed with a healthy regard for the

federal policy favoring arbitration[] . . . [and] any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (1983).

       Two leading cases in this circuit finding waiver of the right to arbitrate by action or

inaction of the parties in litigation are General Star and O.J. Distributing. In General Star,

the plaintiff sued a Romanian state-owned insurance company for breach of contract and

unjust enrichment. When the defendant did not file a response to the complaint, the

plaintiff obtained a default judgment. Nearly a year after the judgment was entered, the

defendant filed a motion to vacate claiming that the trial court did not have jurisdiction to

enter the judgment, in part, because the insurance contract provided for mandatory

arbitration. The court denied the motion, and on appeal, we concluded that the defendant

waived its right to arbitrate because it had been idle for seventeen months during which

time the plaintiff incurred significant litigation expenses and that it wasn’t until after the

default judgment had been entered that it sought to assert this right. Gen. Star, 289 F.3d

at 438.

       In O.J. Distributing, the plaintiff sued the defendant for breach of a distributorship

agreement. Prior to the initiation of the suit, the defendant had engaged in negotiations

with the plaintiff and at the same time denied the existence of the agreement. Almost three

months after the suit was filed, the defendant sent the plaintiff two letters demanding
(No. 07-3560)                                 -7-

arbitration based on a provision in the contract requiring mandatory arbitration within 180

days after the events giving rise to the claim. A month later, the defendant sent the plaintiff

a third letter restating its intent to compel arbitration and advising the plaintiff that it was

willing to continue discussions with the plaintiff regarding a settlement of their claims. The

plaintiff filed a motion for default judgment to which the defendant responded that he had

not been properly served and filed a cross-motion to dismiss the suit and stay the action

pending arbitration. The defendant initiated arbitration a month later, and the court stayed

the case until the arbitration concluded. The arbitrator ruled that the 180-day period had

expired and dismissed the plaintiff’s claim, prompting the district court to then confirm the

arbitrator’s decision.

       We reversed the district court’s judgment, holding that the defendant waived its right

to arbitration by having actual knowledge of the arbitration provision, denying the existence

of the agreement, and negotiating with the plaintiff for fifteen months—most of which

occurred prior to the plaintiff filing suit—before initiating arbitration. O.J. Distrib., 340 F.3d

at 358.

                                               III.

       The district court relied on three circumstances in the course of the Gordon litigation

by which, according to the court, HRBFA indicated that it did not rely on its right to

arbitration, and thereby waived its right: 1) HRBFA’s failure to seek arbitration after the

district court’s order restricting liquidation of the Funds’ assets; 2) HRBFA’s active

participation in the Gordon litigation by filing a motion to quash the transfer of assets and

arguing that it had a security interest in the assets of the Funds’ accounts by virtue of its

margin debt; and 3) HRBFA’s June 2006 motion to apply cash proceeds, where it argued
(No. 07-3560)                                -8-

that the Account Agreement entitled it to receive the money from the sale to be applied

against the margin debt. The district court concluded that because the two motions

invoked the same Account Agreement, involved the same margin debt, and pertained to

the same security interest in the assets of the Funds’ accounts, HRBFA’s request for

judicial relief constituted a waiver of its right to arbitrate its claims against the Receiver.

We disagree.

       The instances relied upon by the district court do not reflect conduct by HRBFA that

is completely inconsistent with its reliance on its contractual right to arbitration. First, and

perhaps most importantly, there have been no substantive claims directed against HRBFA

in this lawsuit; it was named a defendant merely as a stakeholder. We do not believe that

HRBFA had an affirmative obligation to invoke its contractual right to arbitration before a

claim was filed against it. Second, this is not a case like General Star where the party

claiming a right to arbitrate has been unresponsive to the lawsuit and sat idly by, neither

answering the complaint nor seeking arbitration. And this is also not a case like O.J.

Distributing, where the party has parried the attacks of the opposing party by denying a

duty to arbitrate until a motion for default judgment was filed against it and then claiming

a right to arbitrate in the hope of receiving more favorable treatment.

       This case has a complex history. HRBFA was a mere stakeholder in the underlying

action and did not file any substantive claims against any other party in the suit nor did any

other party in the suit file claims against it. HRBFA merely attempted to defend and protect

its rights under the Account Agreement. Its procedural maneuvers to do so were not

completely inconsistent with its reliance on the right to arbitration and it had no obligation
(No. 07-3560)                                -9-

to invoke its right to arbitration earlier. We do not think HRBFA waived its right to

arbitration.

                                              IV.

       For these reasons, we REVERSE the district court’s judgment granting the

Receiver’s motion to enjoin arbitration of its dispute with HRBFA and REMAND this case

to the district court with instruction to dissolve the injunction which presently precludes the

arbitration proceedings from going forward.